Citation Nr: 0730256	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-31 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 17, 2001 
for a grant of entitlement to service connection for 
tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1967 to March 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision denying 
entitlement to an earlier effective date for the grant of 
service connection for tinnitus, which at that time was May 
17, 2002.  During the course of the veteran's appeal for an 
earlier effective date for his service-connected tinnitus, 
the RO issued a rating decision in March 2004 which granted 
entitlement to service connection for tinnitus with an 
effective date of May 17, 2001.  Because this is not a full 
grant of the benefit sought, the issue of entitlement to an 
earlier effective date for service-connected tinnitus remains 
on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1. Tinnitus was first diagnosed in service in December 1968 
as a result of noise exposure during service.

2.  The veteran's initial claim for disability compensation 
was received by the RO in March 1970 and was based on various 
conditions to include hearing loss.  No reference was made to 
tinnitus.

3.  On VA examination in June 1970, it was noted that the 
veteran had tinnitus on off.  

4.  By rating action in August 1970, service connection was 
granted for various conditions to include bilateral hearing 
loss.  

5.  On March 10, 1976, VA rating criteria for evaluating 
persistent tinnitus were revised to include a separate 
compensable rating for tinnitus due to acoustic trauma.

6. On May 17, 2002, the veteran filed a claim for entitlement 
to service connection for tinnitus, claimed as secondary to 
service connected hearing loss.

7.  The veteran's claim for entitlement to service connection 
for tinnitus was granted by the RO in November 2002 and an 
effective date of May 17, 2002 was granted.

8.  The RO issued a subsequent rating decision in March 2004 
granting entitlement to an earlier effective date of May 17, 
2001.


CONCLUSION OF LAW

The criteria for an effective date earlier than May 17, 2001 
for the grant of service connection for tinnitus have not 
been met. 38 U.S.C.A. §§ 5103, 5107(b), 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims entitlement to an effective date earlier 
than May 17, 2001 for service-connected tinnitus.

The Board notes that the assignment of effective dates of 
awards is generally governed by 38 U.S.C.A. § 5110 and 38 
C.F.R. § 3.400.  Except as otherwise provided, the effective 
date of an evaluation and an award of pension, compensation 
or dependency and indemnity compensation based on an original 
claim or a claim reopened after final disallowance, or a 
claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is the later.  38 
C.F.R. § 3.400.
 
A claim is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  Any communication indicating an intent to apply for 
a benefit under the laws administered by VA may be considered 
an informal claim provided it identifies, but not necessarily 
with specificity, the benefit sought.  38 C.F.R. §§ 3.1(p), 
3.155(a); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  
In determining when a claim was received, the Board must 
review all communications in the claim's file that may be 
construed as an application or claim.  38 U.S.C.A. § 7104(a); 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The veteran and his representative argue that he is entitled 
to an earlier effective date based on an exception to the 
above rules.  When a claimant is granted benefits based on 
liberalizing legislation, the effective date of the award is 
based on the facts found, but not earlier than the effective 
date of the liberalizing law.  38 U.S.C.A. § 5110(g); 38 
C.F.R. § 3.114(a).  Where service connection is granted 
pursuant to a "liberalizing law, or a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction." 
38 C.F.R. § 3.114(a).  See also 38 U.S.C.A. § 5110(g) 
(exception where compensation granted "pursuant to any Act or 
administrative issue"); 38 C.F.R. § 3.400(p) (citing 38 
C.F.R. § 3.114 as to liberalizing laws and VA issues).  If 
review is initiated by VA or at the request of the claimant 
within one year of the effective date of the liberalizing law 
or issue, benefits may be authorized from the date of the law 
change; otherwise the effective date of the award may be one 
year prior to the date of VA's determination of entitlement, 
if the veteran met all of the criteria of the liberalizing 
law or issue at that time.  38 C.F.R. § 3.114(a)(1)-(3); 
McCay v. Brown, 106 F.3d 1577, 1581 (Fed. Cir. 1997).

Effective March 10, 1976, Diagnostic Code 6260 was revised to 
allow a 10 percent rating for persistent tinnitus that was a 
symptom of head injury, concussion, or acoustic trauma.  This 
amendment is considered to be a liberalization of the ratings 
code because, prior to March 10, 1976, tinnitus was only 
compensable if it was due to a head injury, concussion, or 
cerebral arteriosclerosis.  The March 10, 1976, amendment 
liberalized the rating criteria to include compensation for 
tinnitus caused by acoustic trauma.  An amendment in effect 
from June 10, 1999, to June 12, 2003, made recurrent tinnitus 
a compensable disability under Diagnostic Code 6260, and an 
amendment effective June 13, 2003, removed the requirement 
that tinnitus be a symptom of head injury, concussion, or 
acoustic trauma.

The veteran's tinnitus was first diagnosed during service in 
December 1968 and was determined to be related to noise 
exposure during service.  The veteran was noted to have 
tinnitus "on and off" at a June 1970 VA examination.  
Thereafter, in August 1970, the veteran was awarded 
entitlement to service connection for hearing loss.

On May 17, 2002, the veteran requested a separate compensable 
disability rating for his tinnitus.  This claim was granted 
by rating decision in November 2002, and the veteran was 
assigned a 10 percent disability rating, effective May 17, 
2002.  In March 2004, the RO awarded an effective date of May 
17, 2001, based on 38 C.F.R. § 3.114(a)(3) holding that the 
grant of service connection was pursuant to liberalizing 
legislation.  Because the veteran's claim was filed more than 
one year after the March 10, 1976, change in law, the veteran 
was entitled to an effective date beginning one year prior to 
his May 17, 2002 filing.

The veteran believes the effective date of his 10 percent 
compensation rating should be from service or from the date 
of the enactment of the liberalizing law.  To support this 
contention, he cites medical records indicating that his 
tinnitus was initially diagnosed in service and was indicated 
at the examination prior to his grant of entitlement to 
service connection for hearing loss in August 1970.  However, 
as noted above, the Board is not permitted to award benefits 
more than one year before the veteran filed his claim.  38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a).  Therefore, the 
issue of whether the medical evidence of record demonstrates 
that the veteran had tinnitus caused by acoustic trauma 
before May 17, 2001, is not relevant for the purpose of 
establishing an earlier effective date for service connection 
for tinnitus.

As mentioned above, the date on which the veteran filed his 
claim is the primary issue of concern.  Unfortunately, in the 
case at hand, the claims file does not contain any 
communication from the veteran that can be construed as a 
request to consider the tinnitus rating before the formal 
claim filed in May 2002.

Furthermore, VA is under no legal obligation to individually 
notify every potential claimant of his or her possible 
entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 
(1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  
Therefore, while it is unfortunate that the veteran was 
unaware of his eligibility for benefits, that factor does not 
provide a basis for an allowance of this appeal.

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Therefore, because no reasonable 
possibility exists that would aid in substantiating this 
claim, any deficiencies of notice or assistance are rendered 
moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claim).


ORDER

Entitlement to an effective date earlier than May 17, 2001 
for a grant of entitlement to service connection for tinnitus 
is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


